Case 1:21-cv-00027-LPS Document 81 Filed 06/18/21 Page 1 of 2 PageID #: 3928



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 ASTRAZENECA PHARMACEUTICALS LP,

                Plaintiff,

 v.
                                                        CASE NO.: 1:21-CV-00027-LPS
 XAVIER BECCERA, et al.,

                Defendants.


                                             NOTICE
       Defendants hereby respectfully notify the Court and other parties to this action that the United

States Department of Health and Human Services’ Office of the General Counsel has withdrawn

Advisory Opinion 20-06 on Contract Pharmacies under the 340B Program. See Notice of Withdrawal

(June 18, 2021), attached as Ex. 1. The withdrawal of the Advisory Opinion should not be interpreted

as a concession that Defendants agree with the Court’s holdings, including its determination that the

Advisory Opinion is reviewable. Rather, the Advisory Opinion was withdrawn “in an effort to avoid

confusion and unnecessary litigation, in recognition of the narrow function the Opinion was intended

to serve.” Notice of Withdrawal at 1. It is Defendants’ position that such withdrawal renders claims

challenging the Advisory Opinion moot.


 Dated: June 18, 2021                               Respectfully submitted,

                                                    BRIAN D. NETTER
                                                    Deputy Assistant Attorney General

                                                    MICHELLE R. BENNETT
                                                    Assistant Branch Director

                                                    /s/ Rachael L. Westmoreland
                                                    RACHAEL L. WESTMORELAND (GA Bar
                                                    No. 539498)
                                                    KATE TALMOR
                                                    JODY LOWENSTEIN
Case 1:21-cv-00027-LPS Document 81 Filed 06/18/21 Page 2 of 2 PageID #: 3929



                                      Trial Attorneys
                                      U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, NW
                                      Washington, DC 20005
                                      (202) 514-1280
                                      rachael.westmoreland@usdoj.gov

                                      Attorneys for Defendants
